DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 7-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a light emitting diode in claim 1, particularly in combination with the limitation of the emission layer having a first emission laver directly on the hole transport region; and a second emission layer on the first emission layer, wherein the first emission layer has a second refractive index less than the first refractive index, and wherein the second emission layer has a third refractive index greater than the second refractive index.
Yoneda (US 2013/0334547 A1) and Sun et al. (US 2020/0006439 A1) teach a light emitting diode previously recited in claim 1 (See Office Action mailed on 03/24/2022).  Furthermore, Kim et al. (US 2014/0070196 A1) teaches a light emitting diode, comprising: at least two light emitting layers 226a and 226b (Fig. 4 and paragraph 73) and Kim et al. (US 2017/0294627 A1) teaches a light emitting diode, comprising: three organic emission layers 130a, 130b, and 130c representing different colors to realize white light (Fig. 2 and paragraphs 47-48).  However, Kim et al. (US 2014/0070196 A1) does not explicitly disclose a refractive index relationship between the at least two emission layers and Kim et al. (US 2017/0294627 A1) realizing white light by a stacking organic emission layers is not combinable with Yoneda teaching the light emitting device in a mosaic structure while different colors may result different refractive index.  Claims 14 and 18 are allowed with the similar reason for allowance of claim 1 as discussed above.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829